IN THE SUPREME COURT OF THE STATE OF DELAWARE

RODNEY CULLEN,                          §
                                        §
       Respondent Below,                §           No. 345, 2020
       Appellant,                       §
                                        §           Court Below – Family Court
       v.                               §           of the State of Delaware
                                        §
DANIELA COWLEY,                         §
                                        §           File No. CN16-02303
       Petitioner Below,                §           Petition No. 19-30905
       Appellee.                        §
                                        §

                            Submitted: June 9, 2021
                             Decided: June 22, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                     ORDER

      On this 22nd day of June, 2021, the Court, having considered this matter on

the briefs filed by the parties and the record on appeal, has determined that the

judgment of the Family Court should be affirmed on the basis of and for the reasons

assigned by the Family Court in its September 28, 2020 Order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is

AFFIRMED.

                                      BY THE COURT:

                                      /s/ Tamika R. Montgomery-Reeves
                                                    Justice